





GLOBAL PAYMENTS INC.
RESTRICTED STOCK AWARD CERTIFICATE
Non-transferable
G R A N T T O
Participant Name
(“Grantee”)
by Global Payments Inc. (the “Company”) of


Number of Awards Granted


shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. Amended and Restated 2011
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages of this award certificate (the “Terms and Conditions”). By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Restricted Stock Award Certificate (the
“Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Distribution Schedule


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.
GLOBAL PAYMENTS INC.
 
Grant Date: Grant Date
 
 
Grant Number: Client Grant ID
 
 
Accepted by Grantee: Electronic Signature
By:
 
Date: Acceptance Date
Its: Authorized Officer
 
 
































--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.
2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)    As to the percentages of the Shares specified on the cover page hereof,
on the respective dates specified on the cover page hereof; provided Grantee is
then still employed by the Company or an Affiliate; or
(b)    Termination of Grantee’s employment by reason of death or Disability.
4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form.


If a certificate for Restricted Shares is issued during the Restricted Period
with respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in the Plan or this Certificate or
any document executed under either of them shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate Grantee’s employment
without liability at any time, nor confer upon Grantee any right to continue in
the employ of the Company or any Affiliate.
7. No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.
8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the





--------------------------------------------------------------------------------





right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting of the Shares. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company’s general counsel, principal financial officer or chief accounting
officer, by withholding from the settlement Shares having a Fair Market Value on
the date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as such officer establishes. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.
9. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.
10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the
Restricted Shares are subject to adjustment as provided in Article 15 of the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Certificate, the provisions of the Plan
shall be controlling and determinative. Any conflict between this Certificate
and the terms of a written employment, key position, or change-in-control
agreement between the Company and Grantee shall be decided in favor of the
provisions of such employment, key position, or change-in-control agreement.
11. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state or federal
courts located in Muscogee County in the State of Georgia and waives objection
to such jurisdiction.
12. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.
14. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road, Suite 3000, Atlanta, Georgia
30326, Attn: Corporate Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
15. Clawback. Notwithstanding anything to the contrary in this Certificate, the
Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Restricted Shares hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.



